 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

X

 

In re: : Chapter 11
PROMISE HEALTHCARE GROUP, LLC, et cll.,1 : Case No. 18-12491 (CSS)

Debtors. : (Jointly Administered)

X Related D.I.: 244 & 245

 

ORDER SHORTENING NOTICE AND OBJECTION PERIODS ON THE MOTION OF
THE DEBTORS FOR ENTRY OF AN ORDER APPROVING THE SETTLEMENT
BETWEEN (I) CAM-MID AMERICA, LLC AND PROMISE HOSPITAL ()F
WITCHITA FALLS, INC., PROMISE SKILLED NURSING FACILITY OF WICHITA
FALLS, INC., PROMISE HOSPITAL OF OVERLAND PARK, INC., AND PROMISE
SKILLED NURSING FACILITY OF OVERLAND PARK, INC.; AND (II) CAM-
DALLAS, LLC AND PROMISE HOSPITAL OF DALLAS, INC. TO EXTEND
MATURITY OF LEASES

Upon consideration of the Expediled Molion of the Deblors to Shorten Notz`ce and

Objeclion Perioa's on the Motz`on of the Debtors for Entrjy of an Ora'er Approving the Settlement

 

1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthca:re Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, lnc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare l,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Developrnent and Services Company, Inc. (7766). The mailing address for the Debtors, Solely for purposes of notices
and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.

EAST\162899945.1

 

Bel‘ween (I) (I) CAM~Mid America, LLC and Promise Hospl'tal of Wichl`ta Falls, Inc., Promise
Skilled Nursing Facility of Wichita Falls, Inc., Promise Hospital of Overland Park, Inc., and
Promise Skilled Nursing Facility ovaerland Park, Inc.; and (II) CAM-Dallas, LLC and Promise
Hospital of Dallas, Inc. to Extend Maturily of Leases (the “Motion to Shorten”)2 and the Court
having found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334 and the Amended Standing Order of Reference from the United States District Court for the
District of DelaWare, dated February 29, 2012, (ii) venue is proper in this district pursuant to
28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iv)
notice of the Motion being adequate and appropriate under the particular circumstances; the Court
having reviewed the Motion; after due deliberation, and good and sufficient cause having been
shown;

IT IS HEREBY ORDERED THAT:

1. The Motion to Shorten is GRANTED, as set forth in this Order.

2. The hearing to consider the relief requested by the Motion shall be held on
December 11, 2018 at 11:00 a.m. (ET).

3. Any objections or responses to the relief requested by the Motion must be filed on
or before, or presented at the hearing on, December 11, 2018 at 11:00 a.m. (ET).

4. Within one business day after the entry of this Order, the Debtors shall serve notice

of the Motion on the parties stated in the manner described in the Motion to Shorten.

Dated§tu&\\`§s&>r,`\ ,2018
Wilmington, DelaWare §%"

THE HONORABLE CHRISTOPHER S. SONTCHI
UNITED STATES BANKRUPTCY COURT

 

 

 

2 Capitalized terms used, but not defined herein have the meanings ascribed to them in the Motion to Shorten.

2

EAST\162899945.1

 

